Name: Commission Regulation (EEC) No 1895/92 of 8 July 1992 correcting Regulation (EEC) No 1054/92 determining the amounts of the variable components and additional duties applicable from 1 May to 31 July 1992 on the importation into the Community of goods covered by Council Regulation (EEC) No 3033/80
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 191 /8 Official Journal of the European Communities 10 . 7. 92 COMMISSION REGULATION (EEC) No 1895/92 of 8 July 1992 correcting Regulation (EEC) No 1054/92 determining the amounts of the variable components and additional duties applicable from 1 May to 31 July 1992 on the importation into die Community of goods covered by Council Regulation (EEC) No 3033/80 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 53 and 213 thereof, Having regard to Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), as last amended by Regulation (EEC) No 1436/90 (2), and in particular Articles 6, 7a and 8 thereof, Whereas the amounts of the variable components and additional duties applicable from 1 May to 31 July 1992 were fixed by Commission Regulation (EEC) No 1054/92 (3); Whereas a check has revealed some errors ; whereas the Regulation in question should be corrected accordingly, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1054/92 is hereby amended as follows : 1 . Poland, in Annex IV, Part 1 , page 19 :  opposite CN code 2004 10 91 : for : f)\ read : '(*)',  opposite CN code 2005 20 10 : for : T)\ read : '(*)',  opposite CN code 2101 10 99 : for : '(")', read : '(*)',  opposite CN code 2101 20 90 : for : T)\ read : '(*)' ; in Annex IV, Part 2, page 22 :  opposite additional code 7632 : for : 'ECU 23,65', read : 'ECU 26,28',  opposite additional code 7633 : for : 'ECU 27,95', read : 'ECU 31,06', (') OJ No L 323, 29. 11 . 1980, p. 1 . 0 OJ No L 138, 31 . 5. 1990, p. 9 . 0 OJ No L 118, 1 . 5 . 1992, p. 1 . 10 . 7. 92 Official Journal of the European Communities No L 191 /9  opposite additional code 7634 : for : 'ECU 36,46', read : 'ECU 40,51 ',  opposite additional code 7635 : for : 'ECU 9,72', read : 'ECU 10,80',  opposite additional code 7636 : for : 'ECU 18,23', read : 'ECU 20,26',  opposite additional code 7637 : for : 'ECU 26,34', read : 'ECU 29,26',  opposite additional code 7642 : for : 'ECU 37,68 ', read : 'ECU 41,87',  opposite additional code 7832 : for : 'ECU 46,65', read : 'ECU 55,50'; in Annex V, Part 1 , page 27 in the footnote (**) : for : 'Ver parte 2, Anexo I / Se del 2, bilag I / Siehe Teil 2, Anhang I / Ã Ã »Ã ­ÃÃ µ Ã ¼Ã ­Ã Ã ¿Ã  2, ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± I / See Part 2, Annex I / Voir partie 2, annexe I / Vedi parte 2, allegato I / Zie deel 2, bijlage I / Ver parte 2, anexo I', read : 'Ver parte 2, Anexo II / Se del 2, bilag II / Siehe Teil 2, Anhang II / Ã Ã »Ã ­ÃÃ µ Ã ¼Ã ­Ã Ã ¿Ã  2, ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± II / See Part 2, Annex II / Voir partie 2, annexe II / Vedi parte 2, allegato II / Zie deel 2, bijlage II / Ver parte 2, anexo II' ; 2. Hungary, in Annex X, Part 1 , page 45 :  opposite CN code 2004 90 10 : for : 'ECU 12,91 ', read 'ECU 11,62',  opposite CN code 2008 99 85 : for : 'ECU 11,62', read 'ECU 12,91 ',  opposite CN code 2101 10 99 : for : T)\ read '0 ,  opposite CN code 2101 20 90 : for : 'C)\ read '(*)' ; in Annex X, Part 2, page 48 :  opposite additional code 7642 : for : 'ECU 37,68'; read : 'ECU 41,87 ; No L 191 /10 Official Journal of the European Communities 10 . 7. 92 3. in Annex XIV, page 58 :  in the table under CN code 1704 90 81 , last line : for :  See Table 4 (as shown in Annex XIII)', read :   See Table 17-4 (as shown in Annex XIII) and for :  Poland : Part 2 of Annex I,  Czech and Slovak Federal Republic : Part 2 of Annex VII,  Hungary : Part 2 of Annex X,  other countries : Part 2 of Annex I' ;  in the table under CN code 1 704 90 99, last line : for :  See Table 4 (as shown in Annex XIII)', read :  See Table 17-4 (as shown in Annex XIII) and for :  Poland : Part 2 of Annex I,  Czech and Slovak Federal Republic : Part 2 of Annex VII,  Hungary : Part 2 of Annex X (weight of sucrose less than 70 %), Part 2 of Annex I (weight of sucrose 70 % or more),  other countries : Part 2 of Annex I' ;  in the table under CN code 1 806 90 50, last line : for :  See Table 4 (as shown in Annex XIII)', read :  See Table 18-4 (as shown in Annex XIII) and for :  Poland : Part 2 of Annex I,  Czech and Slovak Federal Republic : Part 2 of Annex VII,  Hungary : Part 2 of Annex X,  other countries : Part 2 of Annex I' ; 4. in Annex XV, page 58 :  in the table under CN code 1 905 40 00, last line : for :   See Table 4 (as shown in Annex XIII)', read :  See Table 19-4 (as shown in Annex XIII) and for :  Poland : Part 2 of Annex I,  Czech and Slovak Federal Republic : Part 2 of Annex VII,  Hungary : Part 2 of Annex X,  other countries : Part 2 of Annex I' : 10 . 7. 92 Official Journal of the European Communities No L 191 /11 5. in Annex XVI, page 59 :  in the table under CN code 2106 90 99, last line : for :  See Table 2 (as shown in Annex XIII)', read :   See Table 21-2 (as shown in Annex XIII) and for :  Poland : Part 2 of Annex I,  Czech and Slovak Federal Republic : Part 2 of Annex VII,  Hungary : Part 2 of Annex X (weight of sucrose less than 70 %), Part 2 of Annex I (weight of sucrose 70 % or more),  other countries : Part 2 of Annex I' ; 6 . in Annex XVII, page 59 :  in the table under CN code 1 806 32 90, last line : for : _ _ gee Table 4 (as shown in Annex XIII)', read :   See Table 18-4 (as shown in Annex XIII) and for :  Poland : Part 2 of Annex I,  Czech and Slovak Federal Republic : Part 2 of Annex VII,  Hungary : Part 2 of Annex X,  other countries : Part 2 of Annex I'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. At the request of the interested party, it shall apply with effect from 1 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 1992. For the Commission Martin BANGEMANN Vice-President